(Appellee/Cross-
                                                                   Appellant)Appellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                        July 8, 2014

                                   No. 04-09-00403-CV

                             THE CITY OF SAN ANTONIO
                               Appellant/Cross-Appellee

                                              v.

                          KOPPLOW DEVELOPMENT, INC.,
                              Appellee/Cross-Appellant

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2004-CI-08167
                     Honorable John D. Gabriel, Jr., Judge Presiding

                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

      The Court has considered the appellant/cross-appellee’s Motion for En Banc
Reconsideration, and the motion is DENIED.

                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court